                  Case 5:20-cv-05799-LHK Document 231 Filed 09/29/20 Page 1 of 2



Census Notification of October 5 NRFU Stop Date
Robert Cohen <robert.cohen@racpcs.com>
Tue 9/29/2020 7:10 AM
To: CRD LHK <LHKCRD@cand.uscourts.gov>; Diane Miyashiro <Diane_Miyashiro@cand.uscourts.gov>


  1 attachments (319 KB)
image003.jpg;


Hi Ms. Dibble and Ms. Miyashiro,

I am an NRFU Census Enumerator in Palm Beach County FL. I received this notice today on my Census issued iPhone. Please forward to Judge Koh.

Robert Cohen
6503 N Military Trl Apt 3007
Boca Raton, FL 33496
561-757-8107
robert.cohen@racpcs.com
Case 5:20-cv-05799-LHK Document 231 Filed 09/29/20 Page 2 of 2
